NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


VICTOR MANUEL GUARDADO                           No. 14-70650
RODRIGUEZ,
                                                 Agency No. A097-361-112
             Petitioner,

   v.                                            MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:       FARRIS, TALLMAN, and BYBEE, Circuit Judges.

        Victor Manuel Guardado Rodriguez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his second motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying Guardado Rodriguez’s

motion to reopen because it was untimely and numerically-barred, see 8 C.F.R.

§ 1003.2(c)(2), and Guardado Rodriguez failed to submit material evidence of

changes in Mexico to qualify for the regulatory exception to the time and number

limitations for motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,
597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant

reopening). We reject his contentions that the BIA’s analysis was improper or

insufficient. See Najmabadi, 597 F.3d at 990-91 (the BIA adequately considered

evidence and sufficiently announced its decision).

   PETITION FOR REVIEW DENIED.




                                         2                                  14-70650